Case 3:17-cv-03226-MAS-DEA Document 83 Filed 05/27/20 Page 1 of 3 PagelD: 2113

WILENTZ

~-ATTORNEYS AT LAW—
DONNA M. JENNINGS, ESQ.

T: 732.855.6039
F: 732.726.6560
djennings@wilentz.com

90 Woodbridge Center Drive
Suite 900 Box 10
Woodbridge, NJ 07095-0958
732.636.8000

May 27, 2020

VIA ECF

Honorable Michael Shipp, U.S.D.J.

United States District Court, District of New Jersey
Clarkson S. Fisher Building and U.S. Courthouse
402 East State Street, Courtroom 5W

Trenton, NJ 08608

Re: Agudath Israel of America, et al. v. Township of Jackson, New Jersey
Case No. 3-17-CV-03226

Dear Judge Shipp:

The undersigned is co-counsel for Plaintiff, WR Property LLC, along with Storzer &
Associates, P.C., counsel for Plaintiffs Agudath Israel of America and WR Property, LLC, in the
above-referenced matter. This letter is submitted to provide further clarification to Plaintiffs’ Notice
of Supplemental Authority [Dkt. 74] in support of their Motion for Preliminary Injunction [Dkt. 55],
as a result of the inaccurate factual statements contained in Defendants’ opposition [Dkt. 82] and a
further important development in this matter.

Defendants’ brief makes the bold, inapplicable statement that a state court decision, Oros
Bais Yaakov High School v. Township of Jackson and Zoning Board of Adjustment of the Township
of Jackson, Superior Court of New Jersey, Law Division, Ocean County, OCN-L-2981-14 (“Ores”),
“held that the Township had a rational non discriminatory reason for passing ordinances, which were
found to be consistent with the Master Plan and the State Municipal Land Use Law.” [Dkt. 82]. That
court held no such thing. Defendants attempt to misguide the Court by quoting to the October 19,
2015 decision of the State Court in that matter.' The Oros decision was related to the Jackson
Township Zoning Board of Adjustment’s decision in 2014 to deny a use variance application for an
Orthodox Jewish girls high school. It did not pass judgment on the ordinances adopted by the
Township of Jackson in 2017 banning schools, dormitories, and eruvs, which are the subject of the

 

' Defendants’ citation to Dkt. 58-2, Exh. B is incorrect. The correct citation is Dkt. 59-2, Exh. B.

Wilentz, Goldman & Spitzer, PA. Woodbridge | Eatontown | New York | Philadelphia www.wilentz.com
Case 3:17-cv-03226-MAS-DEA Document 83 Filed 05/27/20 Page 2 of 3 PagelD: 2114

May 27, 2020
Page 2

pending Notice of Motion for Preliminary Injunction [Dkt. 55] in this matter. This reference by
Defendants completely misses the mark.

The 2015 Oros decision dealt solely with the Prerogative Writ challenge to the use variance
denial under the state law “arbitrary and capricious” standard. The Oros decision could not, and did
not, include an evaluation of the ordinances at issue before this Court, ordinances that were enacted
by the Township of Jackson in 2017 — three years after the Zoning Board’s Resolution of Denial in
that matter and two years after the Oros decision.

This limited scope of the state court’s ruling was further confirmed by the Hon. Marlene
Lynch Ford, A.J.S.C., who stated in a subsequent hearing in the Oros matter on February 17, 2017,
two years after her written decision quoted by Defendants, that the 2015 decision had a finite
application ~ it only reviewed the denial of the use variance. Judge Ford decreed that her 2015
decision did not relate to that plaintiffs discrimination claims under the Religious Land Use and
Institutionalized Persons Act, 42 U.S.C. §§ 2000cc, et seg. (“RLUIPA”), and United States
Constitution. The court stated:

Well, under the — I mean, in my decision on the — on the zoning issue I
said there wasn’t in — in making that — that decision in that isolated
case, that there was evidence of any bias . .. it’s not my intent to have
the finding spill over into the other claims that were preserved
specifically under this. 1 just want to be clear. . . . Because there may
be other — other indicia of — of unconstitutional or illegal intent that,
you know, might — might be present in terms of either the
development of the ordinance’ or — or otherwise.

Declaration of Donna M. Jennings, Esq., dated May 27, 2020 (“Jennings Decl.”), Exh. A at 17:17-
18:9 (emphasis added).

The Court should not be so easily swayed, especially when the rulings pre-date the
Ordinances at issue, and the state litigation has nothing to do with the targeted ordinances being
challenged here. Even without the clear statement that her 2075 ruling was limited to the 2014
Zoning Board Resolution denying the use variance, the application to the 20/7 ordinances, as
suggested by Defendants, is illogical. It is impossible for Judge Ford to have determined in 2015
that the Township’s passing of the ordinances in 2017 were consistent with the Master Plan and the
State Municipal Land Use Law.

Plaintiffs further request that this Court take judicial notice of the Complaint filed on May 20,
2020 by the United States Department of Justice against The Township of Jackson and Jackson
Township Planning Board, United States v. Township of Jackson, Civ. No. 3:20-06109 (D.N.J.

 

* The “ordinance” at issue in Oros involved the Township’s zoning of the “NC” and “R-1” zoning
districts, which are not at issue in this litigation.

#11393297.1
Case 3:17-cv-03226-MAS-DEA Document 83 Filed 05/27/20 Page 3 of 3 PagelD: 2115

May 27, 2020
Page 3

Complaint filed May 20, 2020), challenging the same schools and dormitory ordinances at issue in
this litigation. Jennings Decl., Exh. B. The United States Department of Justice has asserted claims
under RLUIPA and the Fair Housing Act, 42 U.S.C. §§3601, et seq., for Defendants’ “enactment and
application of zoning ordinances that intentionally target religious schools and housing associated
with such schools so that it will be impossible or nearly impossible for religious schools, including
religious boarding schools utilized by members of the Orthodox Jewish community” to operate in the
Township of Jackson. Jd, Exh. B at { 1; Exh. C. The United States Department of Justice has
identified on its Case Information Statement that this pending matter is a related case. Id., Exh. C.
As asserted by the United States:

Residents of Jackson, as well as other townships neighboring
Lakewood, have expressed hostile views toward the Orthodox
community and have expressed concerns that the Orthodox
community will continue to increase and change the Township’s
culture.

Jackson officials have responded to the concerns expressed by non-
Orthodox residents by making statements demonstrating that they
are aware of and support residents’ animus against the Orthodox
community and by taking actions to adversely impact the ability of
the Orthodox community to locate in the Township.

Id., Exh. B. 9] 72-73.

Accordingly, Plaintiffs respectfully continue its request that the Motion for Preliminary
Injunction be granted.
Respectfully submitted,

WILENTZ, GOLDMAN & SPITZER, P.A.
/s/ Donna M. Jennings

Donna M. Jennings

90 Woodbridge Center Drive, Suite 900
Woodbridge, New Jersey 07095

Co-Counsel for Plaintiff WR Property LLC

STORZER & ASSOCIATES, P.C.
/s/ Sieglinde K. Rath
Sieglinde K. Rath
9433 Common Brook Road, Suite 208
Owings Mills, MD 21117
Counsel for Plaintiffs WR Property, LLC and
Agudath Israel of America
Encl.
cc: Howard Mankoff, Esq. (via ECF)

#11393297.1
